           Case: 4:20-cv-00042-SA-JMV Doc #: 7 Filed: 05/26/20 1 of 1 PageID #: 18




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

SHIRLEY ANN SCOTT                                                                     PLAINTIFF

v.                                                  CIVIL ACTION NO. 4:20-CV-42-SA-JMV

ANDREW M. SAUL,
Commissioner of Social Security                                                     DEFENDANT

                                              ORDER

           THIS CAUSE having come on for hearing on the Defendant’s Unopposed Motion for

Stay [6], and this Court, having considered the same and being fully advised in the

premises and noting that Plaintiff has no objection, is of the opinion that said Unopposed

Motion for Stay should be granted in part.

           THEREFORE, IT IS ORDERED that this action is STAYED for 60 days or until such

time as the Defendant is able to file a copy of the certified transcript of the record, whichever is

earlier.

           This 26th day of May, 2020.



                                               /s/ Jane M. Virden
                                               U. S. Magistrate Judge
